                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                          CR-17-22-GF-BMM

                 Plaintiff,
       vs.

 JOSEPH YELLOW HAMMER,                                      ORDER

                 Defendant.

      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on September 12, 2019. (Doc. 60.) The Defendant

waived the 14 day objection period and the right to allocute before the undersigned

at the revocation hearing held September 11, 2019. (Doc. 59.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on September 11, 2019.

(Doc. 59.) The United States accused Mr. Yellow Hammer (Yellow Hammer) of

violating his conditions of supervised release by failing to report to his probation
officer within 72 hours of his release from prison (Doc. 60 at 2.) Yellow Hammer

admitted to the allegation (Doc. 59.) Judge Johnston found that Yellow Hammer’s

violation warrants revocation, and recommended a sentence of 3 months of

custody, with 19 months of supervised release to follow. (Doc. 60 at 4.)

      These violations prove serious and warrant revocation of Yellow Hammer’s

supervised release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 60) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Joseph Yellow Hammer, Sr.

be sentenced to a term of custody of 3 months with 19 months of supervised

release to follow.

      DATED this 12th day of September, 2019.
